           Case 1:13-cr-00271-LTS Document 1034 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                       ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received Defendant Alshaquen Nero’s letter dated December 2,

2020, which reports that there has been an outbreak of COVID-19, and a resulting lockdown, at

United States Penitentiary (“USP”) Canaan, where Mr. Nero is currently in custody. Mr. Nero

reports that, as a result of the lockdown, USP Canaan is not allowing medical personnel into the

facility, and that he is not receiving treatment for his medical issues, including the stomach

ailments which are the subject of Mr. Nero’s motion for reconsideration (Docket Entry No.

1023) of the Court’s Memorandum Order denying his motion for compassionate release.

(Docket Entry No. 1007.) Mr. Nero also reports, among other things, that he is still scheduled

for a general surgery consultation regarding those stomach ailments, but has not yet received the

consult.

                 In an order dated December 3, 2020 (Docket Entry No. 1031), the Court directed

the Government to supplement promptly its opposition to Mr. Nero’s motion for reconsideration

(Docket Entry No. 1029) with the results of Mr. Nero’s general surgery consultation, once that

consultation has occurred.

                 The Government is hereby directed to file a report no later than December 16,

2020, as to Mr. Nero’s clinical status, and whether the lockdown at USP Canaan will inhibit or

delay his access to his scheduled general surgery consultation.


NERO - ORD RE DEC 2 2020 LTR.DOCX                          VERSION DECEMBER 10, 2020                1
         Case 1:13-cr-00271-LTS Document 1034 Filed 12/10/20 Page 2 of 2




               Chambers will mail a copy of this Order to Mr. Nero.

       SO ORDERED.

Dated: New York, New York
       December 10, 2020

                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge
Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
U.S. Penitentiary
P.O. Box 200
Waymart, PA 18472

Alshaquen Nero
Reg. No. 05861-748
USP Canaan
U.S. Penitentiary
Smart Communications
P.O. Box 30
Pinellas Park, FL 33781




NERO - ORD RE DEC 2 2020 LTR.DOCX              VERSION DECEMBER 10, 2020                 2
